Citation Nr: 0415568	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-28 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to March 9, 2001, for 
the grant of a non-service connected pension.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from December 1963 to 
December 1965.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision from the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted entitlement to a nonservice-
connected pension from March 9, 2001.  The veteran contends 
that he is entitled to an effective date of August 10, 2000.  


FINDINGS OF FACT

1.  At an August 3, 2000 VA clinic visit, the veteran first 
sought treatment for gastroesophageal reflux disease (GERD) 
and depression and for cramps and visual changes that were 
eventually attributed to diabetes mellitus.  

2.  The first claim evidencing the veteran's belief in 
entitlement to VA benefits was filed with the RO on March 9, 
2001.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 9, 2001 for 
the grant of a nonservice-connected pension have not been 
met.  38 U.S.C.A. §§ 1521, 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.155, 3.400, 4.17 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available medical records from the 
identified health care providers.  The veteran and his 
representative filed several lay statements with the RO, and 
his September 2003 substantive appeal declined the 
opportunity for a hearing before the Board.  

The RO's May 2001 letter and July 2003 statement of the case 
informed the veteran of applicable laws and regulations, 
including applicable provisions of The Veterans Claims 
Assistance Act of 2000, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  In these documents, the VA informed the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
veteran was informed that it was his responsibility to 
identify health care providers with specificity, that it was 
his responsibility to provide the evidence in his possession 
that pertained to the claim, and that it still remained his 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  

The RO's May 2001 notice letter technically informed the 
veteran that he had 60 days in which to respond, but in the 
three years since May 2001, the veteran has presented 
statements that will be considered in this appeal.  It is 
obvious that the veteran understood that evidence presented 
more than 60 days after the May 2001 notice would still be 
considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to an effective date prior to March 9, 2001
for the grant of a non-service connected pension

VA medical records show that, on August 3, 2000, the veteran 
first sought treatment for GERD and depression and for cramps 
and visual changes that had not yet been attributed to any 
specific disability.  Lay statements from the veteran and his 
service representative confirmed that the veteran visited his 
service representative within a week of August 3, 2000, for 
the purpose of initiating a claim for a nonservice-connected 
pension.  The veteran assumed that his service representative 
had filed his formal application for VA benefits by the end 
of August 2000, but this did not happen.  

On January 11, 2001, the VA determined that the veteran's 
fasting blood sugar level was elevated, and on January 18, 
2001, diabetic foot and eye examinations revealed a definite 
diagnosis of diabetes mellitus.  On March 9, 2001, the RO 
finally received the formal application that the veteran had 
initiated with his representative in August 2000.  

As a result of the veteran's permanent and total disability 
due to GERD, depression, and diabetes mellitus, the October 
2001 rating decision granted entitlement to a nonservice 
connected pension from March 9, 2001.  Pension is payable to 
a veteran who has served for 90 days or more during a period 
of war and who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct. See 38 U.S.C.A. § 1521 (West 
2002).  Contending that the pension was warranted from the 
date of his first visits to the VA clinic and his 
representative in August 2000, the veteran perfected a timely 
appeal of the effective date.  

VA regulations state that the effective date for evaluation 
and award of a pension based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

The date of the August 3, 2000 VA clinic report will be 
construed as the date that entitlement to a nonservice-
connected pension arose.  Certainly, it was known on August 
3, 2000 that the veteran satisfied the requirement of serving 
at least 90 days during a period of war because his honorable 
service from December 1963 to December 1965 included over 90 
days of service during the Vietnam era.  See 38 C.F.R. 
§ 3.2(f) (2003).  

Therefore, the issue of when entitlement to a pension arose 
turned on when the veteran was found to be permanently and 
totally disabled.  Talley v. Derwinski, 2 Vet. App. 282 
(1992).  All veterans who are basically eligible and who are 
unable to secure and follow a substantially gainful 
occupation by reason of disabilities which are likely to be 
permanent shall be rated as permanently and totally disabled.  
38 C.F.R. § 4.17.  On August 3, 2000, the veteran complained 
of GERD and depression and of cramps and visual changes, 
which were eventually attributed to diabetes mellitus.  
Resolving all reasonable doubt in the veteran's favor, 
entitlement to a nonservice-connected pension arose on August 
3, 2000.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the VA shall give the benefit of  
the doubt to the claimant.  38 U.S.C. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2003).  The August 3, 2000 VA clinic 
report was in the possession of the VA on the date of its 
creation and put the VA on notice that the veteran was 
permanently and totally disabled from GERD, depression, and 
diabetes mellitus on that date.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

The date of receipt of the claim was March 9, 2001, when the 
veteran's representative filed the application that the 
veteran had initiated in August 2000.  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief of entitlement to a benefit.  38 C.F.R. § 
3.1(p).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the VA, from a claimant may be considered an informal claim.  
38 C.F.R. § 3.155(a).  The informal claim must, however, be 
in writing.  See 38 C.F.R. § 3.155(a); Rodriguez v. West, 189 
F.3d 1351, 1353-54 (Fed. Cir. 1999).  Although the veteran 
filed his formal claim with his representative in August 
2000, a request for benefits made to a non-VA entity could 
not be a claim for benefits until it was received by VA.  In 
addition, the August 3, 2000 VA clinic report could not be 
construed as an informal claim because it did not evidence 
the veteran's belief in entitlement to a nonservice-connected 
pension.  

March 9, 2001, which is the later of the date of receipt of 
the claim and the date entitlement arose, is the correct 
effective date for the grant of the veteran's nonservice-
connected pension.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  


ORDER

Entitlement to an effective date prior to March 9, 2001 for 
the grant of the nonservice-connected pension is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



